DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed June 16, 2022. Claims 1 – 8 are currently pending and considered below.

Response to Arguments
Applicant’s arguments, see pages 8 – 11, filed June 16, 2022, with respect to claims 1 – 5 have been fully considered and are persuasive.  The rejection of March 17, 2022 of claims 1 – 5 has been withdrawn. While independent claim 6 recites limitations similar to those of claim 1 including “wherein the audio data processing circuit determines to transmit the audio data through the first transmission protocol or the second transmission protocol according to the audio data interface signal and the number of clocks of the clock signal,” amended claims 6 – 8  are rejected in view of 35 U.S.C. 112 as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the number of clocks of the clock signal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim thus rendering the claim unclear as to whether or not the “the number of clocks of the clock signal” refers to the word select signal being 64 clocks since the antecedent basis does not appear until claim 8.  Further, claim 6 states “step 2 further comprises… transmitting the audio data to the processing unity through the first transmission protocol or the second transmission protocol according to the audio data interface signal… wherein the audio data processing circuit determines to transmit the audio data through the first transmission protocol or the second transmission protocol according to the audio data interface signal and the number of clocks of the clock signal” while also reciting steps 3 and 4 of sending the audio data to the processing unit through a first transmission protocol if the period of the word select signal else a second transmission protocol. Therefore the lack of antecedent basis further renders the claim unclear as to whether transmitting/sending the audio data is according to the audio data interface signal, the number of clocks of the clock signal, the period of the word select signal, or some combination thereof. Claim 7 is rejected due to dependency, while claim 8 is rejected due to compounding the antecedent basis issue above given it introduces “a clock signal”.
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1 – 5 are allowed.
Claims 6 – 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652